Title: From Abigail Smith Adams to Caroline Amelia Smith De Windt, 9 December 1809
From: Adams, Abigail Smith
To: De Windt, Caroline Amelia Smith



My dear Caroline
Quincy December 9th: 1809

Thursday the 30th of November was our thanksgiving day. I was not able to go to meeting owing to my eye, which I regretted very much, as our good minister is always excellent upon particular occasions, I am told he was upon this
At dinner I looked round, I hope with a thankful heart, but alass! how many of my dear children were absent, not one of them to give pleasure to the festive table, for your uncle Thomas was gone to Haverhill, the young Roots and branches remained, I had two from each family. Your brother John and yourself  although not present, were remembered, and asked for, these promising successors, of their dear parents rejoiced over their plumb pudding and minced pies, without knowing what were the reflections and the anxious solicitude of their Grandmother, respecting some of their absent parents; her heart was lightened the evening before, and she felt a new cause for thanks having heard that the Ship Horace was spoken with upon the 29th Sept with Mr Adams on board, that they passed Elsineur a Danish port at that time they entered the Baltic and were about a fortnights sail from Petersburgh. For health, for food and raiment, for peace, for society, and unnumbered other favors, may my heart pour forth its grateful effusions, and in the words of the poet I may Say,
“When all thy mercies, O! my God
My rising Soul Surveys,
Transported with the view I’m lost
In wonder, love, and praise.”
That no inroad has been made by death amongst any of my near and dear connections is a sincere Source of grateful remembrance, may the lives and health of every branch be prolonged, until like a shock of corn fully ripe we may be gathered to our Fathers.
No apology is ever necessary to my dear Caroline for any serious reflections which fall from the pen of her aged Grandmother, reflection becomes all ages, and she does not the less delight in the innocent gayety and vivacity of youth.
“She still remembers that she once was young”
I am rejoiced to find by your Mamma’s letter, that you intend to “turn your spinning wheel,” the more we are qualified to help ourselves, the less dependent we are upon others, from the present temper of old England, it looks as if we should be less her customers than formerly. Manufactures of all Kinds ought to be incouraged, and I would recommend the use of them in every family. We had better return to the pastoral age again than suffer the domination of any foreign power. It is said that the emperor Augustus wore no cloaths but such as were made by the Empress, and her daughters, and Olympias did the same for Alexander. The Web of Penelope is well Known to you as related by Homer in his Odyssey, her maidens who attended her are admonished by Ulysses, to retire with her, and with a delicate reprimand for their delay.
“To whom the King! ill suits your Sex to Stay
Alone with man! ye modest maids, away!
Go with the queen. The spindle guide, or cull
(The partners of her cares) the silver wool.”
Thus my dear girl you have before you some of the most ancient, illustrious examples to excite your ambition and imitation, your mother accuses me of a neglect in her education upon this head, and I plead guilty to the charge I would by my advice to you, endeavor to rectify my deficiency towards her. I might have added to my list of worthies, Solomon’s virtuous woman, who seeketh wool and flax, and worketh willingly with her hands.
I have been long indebted to you for a very pretty letter, but my finger at one time and my eye at another, have prevented my writing, the evening would be valuable to me for my correspondence, if my eyes would bear me out, old age with its infirmities assail me, I have reason to be thankful, that my senses are yet so much in action, that my hearing is not at all impaired, but memory, and recollection are not what they once were, my heart is still warm, and my affections fervent towards my dear children and friends, when they cease to beat for their welfare, and happiness, nature itself will expire, and the cold hand of death close the eyes, of your / affectionate Grandmother.
